No.   80-104

                       I N THE SUPREME C U T O THE STATE O MONTANA
                                        O R   F           F

                                                 1980



STATE O M N A A
       F O T N ,

                                        P l a i n t i f f and Respondent,

             VS   .
M I K E K.   KYLE,

                                        Defendant and A p p e l l a n t .



Appeal from:          D i s t r i c t Court of t h e Third J u d i c i a l D i s t r i c t ,
                      I n and f o r t h e County o f P o w e l l ,
                      Honorable R o b e r t Boyd, Judge p r e s i d i n g .



Counsel o f Record:

       For Appellant:

              Byron W.      Boggs, Anaconda, Montana

       For Respondent :

              Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , H e l e n a , Montana
              Ted L. Mizner, County A t t o r n e y , Deer Lodge, Montana



                                          S u b m i t t e d on b r i e f s : May 27,   1980

                                                            Decided:      JUL 2 8 7980
Mr.   J u s t i c e John Conway H a r r i s o n d e l i v e r e d t h e Opinion of
t h e Court.

         A p p e l l a n t Kyle a p p e a l s from h i s c o n v i c t i o n i n t h e

D i s t r i c t C o u r t , T h i r d J u d i c i a l D i s t r i c t , Powell County, of

t h e c h a r g e o f f e l o n y e s c a p e i n v i o l a t i o n of s e c t i o n 45-7-

306 ( 3 ) ( b ) , MCA.

         The c a s e w a s s u b m i t t e d t o t h e D i s t r i c t C o u r t on a n

a g r e e d s t a t e m e n t of f a c t s .    On October 1 8 , 1978, t h e D i s -

t r i c t C o u r t , Cascade County, s e n t e n c e d a p p e l l a n t Kyle t o

seven y e a r s i n t h e Montana S t a t e P r i s o n f o r c r i m i n a l m i s -

c h i e f and e i g h t y e a r s f o r b u r g l a r y .      The s e n t e n c e s w e r e t o

be s e r v e d c o n c u r r e n t l y .    On F e b r u a r y 27, 1979, Kyle was

t r a n s f e r r e d from t h e S t a t e P r i s o n t o t h e Swan R i v e r Youth

F o r e s t Camp.       Kyle l e f t t h e Youth Camp w i t h o u t a u t h o r i z a t i o n

on August 23, 1979.                  On November 2 , 1979, Kyle t u r n e d him-

s e l f o v e r t o F l o r i d a a u t h o r i t i e s f o r r e t u r n t o Montana.

        Based on t h e s e f a c t s , Kyle was found g u i l t y of f e l o n y

e s c a p e under s e c t i o n 45-7-306(3) ( b ) , MCA, and was s e n t e n c e d

t o t h r e e years i n t h e S t a t e Prison.                The s e n t e n c e was t o r u n

c o n s e c u t i v e l y w i t h any o t h e r unserved s e n t e n c e s .

        The s o l e i s s u e f o r r e v i e w i s whether K y l e ' s d e p a r t u r e

from t h e Youth Camp i s a f e l o n y e s c a p e under s e c t i o n 45-7-

306 ( 3 ) ( b ) , MCA.

        Appellant argues a s h i s s o l e defense t h a t the r e c e n t

c a s e of S t a t e v . W h i t e s h i e l d ( 1 9 8 0 ) ,   - Mont.               ,   605

P.2d 189, 37 St.Rep.                 89, c o n t r o l s h e r e .   I n t h a t case, we

h e l d t h a t a d e p a r t u r e from a work f u r l o u g h i s n o t a n e s c a p e

from t h e S t a t e P r i s o n .         W e hold h e r e t h a t t h e Whiteshield

r a t i o n a l e does n o t a p p l y .

        I n W h i t e s h i e l d t h i s C o u r t c i t e d t h r e e r e a s o n s why a n

e s c a p e of a p r i s o n e r on f u r l o u g h d o e s n o t c o n s t i t u t e a
f e l o n y e s c a p e . F i r s t , we n o t e d t h a t t h e d e f e n d a n t s i n White-

s h i e l d e a c h e s c a p e d w h i l e t h e y had freedom t o move a b o u t t h e

c i t i e s where t h e y were on f u r l o u g h .           Second, w e examined t h e

f u r l o u g h s t a t u t e and found i t i n a d e q u a t e when r e a d w i t h

t h e escape s t a t u t e t o demonstrate a l e g i s l a t i v e i n t e n t t h a t

e s c a p e w h i l e on f u r l o u g h j u s t i f i e s a f e l o n y punishment.              And

t h i r d , w e emphasized t h e Commission Comment accompanying t h e

escape s t a t u t e .

        A p p e l l a n t ' s case i s d i s t i n g u i s h a b l e from W h i t e s h i e l d

w i t h i n t h e c o n t e x t of e a c h of t h e t h r e e r e a s o n s a p p l i e d by

t h i s Court.        F i r s t , p e r s o n s i n c a r c e r a t e d a t t h e Swan R i v e r

Youth F o r e s t Camp a r e n o t f r e e t o move a b o u t i n t h e same

manner a s a p e r s o n on f u r l o u g h .         D e t e n t i o n a t t h e Swan R i v e r

f a c i l i t y i s s i m i l a r t o a minimum s e c u r i t y s t a t u s a t t h e main

prison.        I n f a c t , a l l o f t h e r e s i d e n t s of t h e Swan R i v e r

f a c i l i t y have come t h e r e from t h e p r i s o n t h r o u g h a c l a s s i -

f i c a t i o n process.        A s t r i c t e r c r i t e r i a f o r furlough e l i g i -

b i l i t y a l o n g w i t h t h e n e c e s s i t y of a p p r o v a l from t h e Board

o f Pardons d e m o n s t r a t e s a l e s s e r r i s k f a c t o r w i t h r e s p e c t t o

t h e i n m a t e s on f u r l o u g h .   P e r s o n s a s s i g n e d t o Swan R i v e r

Youth F o r e s t Camp a r e s t i l l v e r y much i n p r i s o n and s u b j e c t

t o its authority.

                                                       ,
        Second, s e c t i o n 45-7-306 ( 3 ) ( b ) ( i ) MCA, c o n t e m p l a t e s

e s c a p e from t h e Swan R i v e r f a c i l i t y .        That section provides:

        "A p e r s o n c o n v i c t e d of t h e o f f e n s e of e s c a p e
        s h a l l be:



        " ( b ) imprisoned i n t h e s t a t e p r i s o n f o r a term
        n o t t o exceed 1 0 y e a r s i f he:

        " ( i ) s c a p e s from a s t a t e p r i s o n , c o u n t y j a i l ,
              e
        or city jail          . . ."
The t e r m " a s t a t e p r i s o n " i s n o t d e f i n e d i n t h e C r i m i n a l

Code.        However, t h e l e g i s l a t u r e ' s u s e of t h e m o d i f i e r " a "

r a t h e r t h a n " t h e " i n d i c a t e s t h a t it d i d n o t i n t e n d t h a t t h e

t e r m be r e a d e x c l u s i v e l y .      To p a r a p h r a s e t h i s C o u r t ' s l a n -

guage i n W h i t e s h i e l d , i t f l i e s i n t h e f a c e of common s e n s e

t o s a y t h a t Swan R i v e r i s n o t a " p r i s o n . "               Only f e l o n s a r e

committed t o Swan R i v e r and o n l y t h r o u g h t h e Montana S t a t e

Prison.

         F i n a l l y , t h e p u r p o s e s e x p r e s s e d i n t h e Commission

Comment accompanying t h e e s c a p e s t a t u t e s u p p o r t t h e c o n c l u -

s i o n t h a t e s c a p e from t h e Swan R i v e r Youth F o r e s t Camp i s a

felony escape.              The f i r s t p a r a g r a p h of t h e Commission Com-

ment r e a d s :

        "[This s e c t i o n ] c l a s s i f i e s escapes according t o
        t h e r i s k t h e y c r e a t e . Punishment i s more
        s e v e r e f o r t h e o f f e n s e when committed by t h e
        u s e of o r t h r e a t of f o r c e , p h y s i c a l v i o l e n c e ,
        weapon o r s i m u l a t e d weapon.             The g r a d i n g of
        t h e o f f e n s e by r e l y i n g on t h e p r i s o n e r ' s u s e
        of f o r c e i s a c t u a l l y a r e t u r n t o t h e common law,
        s i n c e e a r l y common l a w c l e a r l y d i s t i n g u i s h e d
        between e s c a p e s w i t h and w i t h o u t u s e of f o r c e .
        The g r a d i n g scheme i m p l i c i t i n t h e o l d code by
        which punishment i s p r o v i d e d i n r e f e r e n c e t o
        t h e t y p e o f c o n f i n e m e n t , i s n o t e n t i r e l y aban-
        doned i n s e c t i o n 94-7-306.               [Now s e c t i o n 45-7-
        306, MCA.]           For example, u s e of f o r c e i n escap-
        i n g from a n o n i n s t i t u t i o n a l d e t e n t i o n c a l l s f o r
        a lesser punishment t h a n e s c a p e from t h e p r i s o n
        o r county o r c i t y j a i l .          Further, an escape
        w i t h o u t u s e of f o r c e from a n o n i n s t i t u t i o n a l
        d e t e n t i o n a s p r o v i d e d i n s u b s e c t i o n 3 ( e ) removes
        t h e o f f e n s e from t h e f e l o n y c a t e g o r y a l t o g e t h e r . "

        The above comment draws a c l e a r d i s t i n c t i o n between

i n s t i t u t i o n a l and n o n c u s t o d i a l o r n o n i n s t i t u t i o n a l d e t e n t i o n

by i t s u s e of t h e l a t t e r t e r m s .           There i s no q u e s t i o n t h a t

t h e Swan R i v e r Youth F o r e s t Camp i s a d e t e n t i o n f a c i l i t y ,

s t a f f e d by p e r s o n s c h a r g e d a t l e a s t i n p a r t w i t h t h e t a s k o f

p r e v e n t i n g e s c a p e from t h e f a c i l i t y .       Certainly the r i s k

c r e a t e d by a n e s c a p e from Swan R i v e r i s much g r e a t e r t h a n
the risk created by the escape of an individual who is on
furlough.    Consistent with the legislative purpose of classi-
fying escapes in accordance with the risks they create, we
find the District Court properly deemed appellant's escape
to be of felony proportions.
     The judgment of the District Court is affirmed.




We concur:



     Chief Justlce
Mr. Justice John C. Sheehy dissenting:

      This case is controlled by State v. Whiteshield (1980),

- Mont . - 605 P.2d 189, 37 St.Rep. 89. The majority in
          ,
this case is backtracking from the position we took in White-
shield to the effect that whether escape is a felony or a
misdemeanor depends upon the degree of risk which the escape

creates.    This was obviously the intent of the commission that
drew up the statute and it was also our intent in handing down

the decision in Whiteshield.
      To be clear about it, Swan River Youth Forest Camp is
not a state prison.    It is true that only felons are committed

to the camp, but it is also true that only felons are placed
on furlough, and in Whiteshield, that single factor was not
enough for us to decide that an escape from a furlough was a
felony.
      Under sections 41-5-523(2) (b) and 41-5-523(3), MCA, a
delinquent youth between sixteen and twenty-one years of age
may not be committed or transferred to a penal institution or

other facility used for the execution of sentence of able
persons convicted of crimes unless there is first a determina-

tion made as to whether the youth should be assigned to the

Youth Forest Camp.    Contrary to what is said in the majority
opinion, the Youth Forest Camp is not a prison, but is rather

a place where a work program is established by the camp super-
intendent and the Department of Natural Resources and Conser-
vation (section 53-30-205, MCA) to rehabilitate the youthful
offender.   The very purpose of the legislature in establishing
a Youth Forest Camp was to avoid imprisonment of youthful
offenders in the state prison.
     While Youth Forest Camp residents are not free to move
about like persons on furlough, this should not be a point of

emphasis in our decision.   Our escape statute places less

emphasis on the type of confinement than on the type of risk

created by the escape.

      I would reverse the District Court.